Title: To George Washington from George Clinton, 24 April 1780
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] 24th April 1780
          
          I have to acknowlege the Receipt of your Excellency’s favors of the 26th Ulto & 12th Instant. Two Days before the former came to hand I received the Act of Congress respecting the Troops proposed to be raised for the Defence of our frontiers. Some considerable Time will necessarily elapse before they can be embodied and as the Enemy have already appeared at different Times and Places on the northern & western frontiers, I am very apprehensive that, in the interim, the more remote Settlements will be abandoned. Every Measure will be used to expedite this Business and your Excellency will have the earliest Information of the Disposition which in consequence of your Letter I shall cause to be made of these Levies.
          The Act of Congress of the 26th of last Month respecting the Quotas of Supplies for the Army to be furnished by the different States was not received until some Days after the Rising of the Legislature—This together with some other important Matters, from Congress, has induced me to call them together at an earlier Day than that to which they stand adjourned and I have accordingly issued my Proclamation for

convening them at Kingston on the 9th of next Month; when this Business will be submitted to their Consideration. In the mean time I think it my Duty to inform your Excellency that in consequence of the several Laws which have been enacted for obtaining Supplies of Provision and Forage for the Army, this State is so exhausted that I am persuaded there is not more Grain & Meal left in the possession of the Farmer than a bare competency for the support of it’s Inhabitants until the new Crop comes in; and with respect to Forage few of the Farmers have a sufficiency to bring their Stock through until Grass. Should therefore the present Supplies besides what are already in the Hands of the public Officers, be wanted before Harvest they are not to be had in this State. I should have written to your Excellency earlier on this Subject but I did not receive your Letter until a few Days ago. I have the Honor to be with the highest Sentiments of Respect & Esteem Your Excellency’s most Obedient Servant
          
            Geo: Clinton
          
        